Case 1:19-bk-10473    Doc 21     Filed 04/24/19 Entered 04/24/19 08:51:43    Desc Main
                                 Document     Page 1 of 3


                          IN THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

IN RE:                                   :     CASE NO. 19-10473
         GISELE S. REED
                                         :     JUDGE BETH A. BUCHANAN
         DEBTOR(S)
                                         :     TRUSTEE'S OBJECTION
                                               TO CONFIRMATION

      Comes now the Chapter 13 Trustee, Margaret A. Burks and files this
objection to the Plan filed by debtor(s). The Trustee objects for the reasons
stated herein. Requested documents have not been provided.

            a) Amend Liquidation Analysis - debtor owns ½ of brother’s intended
               residence, free and clear property (less outstanding taxes)-
               equity was left off - will her interest in this property make
               this make case ‘‘solvent’’?
            b) Amend Schedule H - add son (Wendell Reed) - loan is a deficiency
               held by Ally Financial already on Schedule F in line 4.1.
            c) Amend Plan - is brother current on taxes for Kirkup property?
               Provide for brother paying Treasurer. Brother intends to move in
               within six (6) months.
            d) Is brother maintaining insurance on Kirkup? If not, debtor may
               need to maintain liability insurance protecting herself.
            e) Review Schedule I - base salary is $8,129.33 ($3,752.40 bi-
               weekly). Is Schedule I accurate?
            f) Son at home is employed - either take off of Means Test, or show
               his income on 122C and Schedule I.
            g) Resolve objection filed by American Honda Finance Corp.

         The Trustee requests that the Court uphold her objection.



                                               Respectfully submitted,


                                         /s/   Margaret A. Burks, Esq.
                                               Margaret A. Burks, Esq.
                                               Chapter 13 Trustee
                                               Attorney Reg. No. OH 0030377

                                               Francis J. DiCesare, Esq.
                                               Staff Attorney
                                               Attorney Reg. No. OH 0038798

                                               Tammy E. Stickley, Esq.
                                               Staff Attorney
                                               Attorney Reg No. OH 0090122

                                               600 Vine Street, Suite 2200
                                               Cincinnati, OH 45202
                                               513-621-4488
                                               513 621-2643 (facsimile)
                                               mburks@cinn13.org Correspondence only
                                               fdicesare@cinn13.org
                                               tstickley@cinn13.org
Case 1:19-bk-10473   Doc 21   Filed 04/24/19 Entered 04/24/19 08:51:43   Desc Main
                              Document     Page 2 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Chapter 13 Trustee’s
Objection to Plan Confirmation was served electronically on the date of filing
through the court’s ECF System on all ECF participants registered in this case
at the email address registered with the court and by ordinary U.S. Mail on
April 24, 2019 addressed to:


Gisele S. Reed
debtor(s)
3969 Zinsle Ave.
Cincinnati, OH 45213




                                         /s/Margaret A. Burks, Esq.
                                            Margaret A. Burks, Esq.

                                            Francis J. DiCesare, Esq.


                                            Tammy E. Stickley, Esq.
Case 1:19-bk-10473    Doc 21   Filed 04/24/19 Entered 04/24/19 08:51:43   Desc Main
                               Document     Page 3 of 3




                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

IN RE:                                 :     CASE NO.   19-10473
                                             CHAPTER 13
         GISELE S. REED                :     JUDGE BETH A. BUCHANAN

         DEBTOR(S)                     :

                                       :     NOTICE OF OBJECTION
                                             TO CONFIRMATION


      The Chapter 13 Trustee, Margaret A. Burks, has filed an Objection to
Confirmation of the Plan filed in the above-referenced case.

      Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If
you do not have an attorney, you may wish to consult one.)

      If you do not want the court to grant the relief sought in objection to
confirmation, or if you want the court to consider your views on the objection,
May 16, 2019, at the United States Bankruptcy Court, Atrium II, Suite 800, 221
East 4th Street, Cincinnati, Ohio 45202.

         You may also file a Response explaining your position.

               If you mail your response to the court for filing, you must mail it
               early enough so the court will receive it before the confirmation
               hearing.

               If you file a Response, you must also mail a copy to:

Margaret A. Burks                                  U.S. Trustee
Chapter 13 Trustee                                 36 East 7th Street
600 Vine Street                                    Suite 2030
Suite 2200                                         Cincinnati, Ohio 45202
Cincinnati, Ohio 45202


      If you or your attorney do not take these steps, the court may decide that
you do not oppose the relief sought in the objection and may enter an order
granting that relief.



Date: April 24, 2019                               /s/Margaret A. Burks, Esq.
                                                      Margaret A. Burks, Esq.
